Citation Nr: 1027285	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-13 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dizziness and vertigo, 
claimed as secondary to service-connected bilateral otitis media, 
mastoiditis and cholesteotoma with dizziness.


REPRESENTATION

Veteran represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active duty service from February 1974 to April 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this matter in April 2009.  

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's prior remand directed that the Veteran be afforded a 
VA examination.  The examiner was asked to determine whether a 
peripheral vestibular disorder was present and if so, whether 
such disorder was at least as likely as not related to  bilateral 
otitis media, mastoiditis and cholesteotoma with dizziness.  The 
examiner was also requested to provide an opinion regarding 
whether bilateral otitis media, mastoiditis and cholesteotoma 
aggravated a peripheral vestibular disorder.  

The Veteran had a VA examination in February 2010.   The VA 
examination found that the Veteran does not have a peripheral 
vestibular disorder.  The VA examiner diagnosed dizziness.  The 
examination also noted a history of complaint of occasional 
vertigo.  The opinion did not indicate whether dizziness or 
vertigo are related to the Veteran's service-connected ear 
disabilities.   The examination report did not address  whether 
dizziness or vertigo are aggravated by the Veteran's service-
connected bilateral otitis media, mastoiditis and cholesteotoma 
with dizziness.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, and 
conducting a thorough and contemporaneous medical examination, 
and providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Once VA undertakes the effort to provide an examination 
when developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

 Given the foregoing, on remand, the Board finds that a new VA 
examination is necessary.  The Veteran's claims file shows 
reflects ongoing treatment by VA physicians specializing in ear, 
nose and throat disorders.  Therefore, in order to obtain a 
thorough opinion that considers all of the Veteran's treatment 
history, the Board finds that the Veteran should be examined by a 
specialist in ear, nose and throat disorders.  

Although the Board sincerely regrets the additional delay to the 
Veteran, it is necessary to ensure due process is followed and 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for an examination 
by a physician who specializes in ear, nose 
and throat disorders  The claims file should 
be provided for the examiner's review in 
conjunction with the examination, and the 
examiner should not review of the claims file 
in the examination report.

2.  After a thorough examination, during 
which any necessary studies are conducted, 
the examining physician should indicate 
whether dizziness and vertigo are currently 
present.   The examiner should answer the 
following questions:

a.  If dizziness and/or vertigo are 
present, are such disorders at least as 
likely as not (50 percent or greater 
likelihood) proximately caused by, or due 
to, service-connected bilateral otitis 
media, mastoiditis and cholesteatoma?  
Please provide a detailed rationale, with 
references to the record, for the opinion.  

b.  If present, are dizziness and/or 
vertigo aggravated by service-connected 
bilateral otitis media, mastoiditis and 
cholesteatoma?  If the examiner determines 
that dizziness and/ or vertigo have been 
aggravated by the Veteran's service-
connected bilateral otitis media, 
mastoiditis and cholesteatoma, the 
examiner should report the baseline level 
of severity prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  The examiner should 
provide a detailed rationale for the 
opinion expressed.  


3.  Following the requested development, the 
Veteran's claims should be readjudicated 
based upon all of the evidence of record.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided with a supplemental statement of the 
case and should have an applicable 
opportunity to respond.  The case should then 
be returned to the Board.    


	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


